Citation Nr: 1456053	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-14 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1972 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The issues on appeal were adjudicated by the RO as petitions to reopen on the basis of new and material evidence; however, as pertinent service personnel records (SPRs) were received in December 2009, the most recent final decision, from June 2001, will be reconsidered without requiring new and material evidence.  See 38 C.F.R. § 3.156(c) (2014).  The issues have been recharacterized to reflect this result.

This matter was previously remanded in July 2013 to fulfill the Veteran's request for a hearing before the Board.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript is of record.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a respiratory disability that is due to or aggravated by allergens while stationed in Japan or due to in-service herbicide exposure.  See Transcript of Record pp. 2-4, 14-19.  The SPRs received in December 2009 confirm that the Veteran was in Japan in July 1972, in the Philippines in July and August of 1972, and aboard the USS Juneau from November 21, 1972, to November 28, 1972.  See Combat History SPR; see also VA Public Health Agent Orange Alphabetized Ships List (indicating that the USS Juneau picked up troops and equipment with smaller vessels and transported them out of Vietnam from June to November of 1972).  The record does not appear to contain any development regarding potential in-service herbicide exposure and, while the Veteran was provided a VA examination in August 1974, the VA examiner failed to provide an adequate opinion regarding the etiology of the Veteran's asthma.  Further, VA treatment records reveal that the Veteran now has additional respiratory diagnoses including chronic obstructive pulmonary disease (COPD) and sleep apnea.

The Veteran also contends that he has a bilateral foot disability, possibly involving the toes and ankles, that is due to or aggravated by having been provided the wrong boots in service.  See Transcript of Record pp. 2-5, 7.  While STRs contain a May 1972 Medical Board opinion that the Veteran's bilateral flat feet and hallux valgus existed prior to service and were not aggravated by service, it does not appear to contain an adequate medical explanation.  Upon enlistment into service, the Veteran's pes planus and hallux valgus were asymptomatic and during his April 2014 hearing, the Veteran reported that he had not had any problems with his feet prior to enlistment.  See Id.; September 1971 Reports of Medical History and Medical Examination.  Further, VA treatment records indicate that the Veteran now has an additional diagnosis of hammer toes.  See July 2012 VA Treatment Records.  

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, the Social Security Administration (see November 2014 VA Pension Center Request for Social Security Information), Vandalia Correctional Center (see January 2006 VA and SSA Prisoner Computer Match), Dr. Flemister, St. Joseph Medical Center, and Glenwood Medical Group.  Any attempts to obtain such records should be associated with the claims file.  


2. Then, regarding the Veteran's assertion that he may have been exposed to herbicides, undertake additional development as required by VA's Adjudication Procedure Manual (Manual), including sending an email request to the Compensation and Pension service for a review of the Department of Defense's inventory of herbicide operations, and, if necessary, submitting a request to the JSRRC for verification.  See Manual, pt. IV, subpt. ii, ch. 2, § C.10; see also Combat History SPR; VA Public Health Agent Orange Alphabetized Ships List (indicating that the USS Juneau picked up troops and equipment with smaller vessels and transported them out of Vietnam from June to November of 1972).  Any requests and responses must be documented and associated with the claims file.

3. AFTER development regarding any potential herbicide exposure has been conducted and any outstanding treatment records have been received, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any respiratory disability and any bilateral foot disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already in the claims file.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings in detail.

Regarding any respiratory disability, the examiner MUST provide an opinion (for each diagnosis) based on the evidence in the record regarding:  

(a) whether any respiratory disability, including COPD, asthma, and sleep apnea clearly and unmistakably (it is medically undebatable) preexisted the Veteran's January 1972 enlistment into the USMC.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether any preexisting respiratory disability, including any preexisting COPD, asthma, and sleep apnea, was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease), including any exposure to allergens while stationed in Japan or the Philippines or any verified herbicide exposure.  

If the examiner does not find clear and unmistakable evidence that any diagnosed respiratory disability preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a respiratory disability, including COPD, asthma, and sleep apnea, that is etiologically related to his active service, including any exposure to allergens while stationed in Japan or the Philippines or any verified herbicide exposure.  

Regarding any bilateral foot disability, the examiner MUST provide an opinion (for each diagnosis and, where appropriate, for each foot) based on the evidence in the record regarding:  

(a) whether any bilateral foot disability, including pes planus, hallux valgus, hammer toes, or related ankle disorder, clearly and unmistakably (it is medically undebatable) preexisted the Veteran's January 1972 enlistment into the USMC.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether any preexisting bilateral foot disability, including any pes planus, hallux valgus, hammer toes, or related ankle disorder, was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease), including wearing ill-fitting boots in service. 

If the examiner does not find clear and unmistakable evidence that any diagnosed bilateral foot disability preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a bilateral foot disability, including pes planus, hallux valgus, hammer toes, or related ankle disorder, that is etiologically related to his active service, to wearing ill-fitting boots in service.  

Please provide the basis for any diagnosis or opinion and a rationale, or reasoned medical explanation, for any opinion.  All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered regarding the attribution of the Veteran's symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




